Title: To Benjamin Franklin from ——— Thruffé and Other Favor Seekers, 9 March 1784
From: Thruffé, ——
To: Franklin, Benjamin



During the period covered by the present volume, Franklin continued to receive a steady stream of letters asking for favors, most of them from people he did not know. We summarize them here, beginning with those individuals seeking help with financial predicaments ranging from temporary indebtedness to outright poverty. A particularly dramatic appeal for money, involving John Jay as well, is the letter from Thruffé, printed below as a sample.
Inspired by Franklin’s reputation for benevolence, Madame Baudoüin Barre writes from Nantes on March 11 in the first of what will be a series of five letters. Without telling her husband, she had assumed the large debts of their wayward son. Now she finds herself unable to meet the payments, but is afraid that her husband, a former avocat général at the Chambre des comptes de Bretagne, will never forgive her indiscretion. She needs Franklin to send her twelve thousand livres in secret.
Monsieur de Laubaréde sends the first of four letters from Paris on April 6. Thirty-eight years ago he lived in London, where he was highly esteemed in society and counted the Duke of Newcastle among his friends. In the intervening years, misfortune struck; now sick and impoverished, he is paralyzed on his left side, nearly blind, and utterly dependent on the charity of kind and virtuous men, among whom Franklin is of the first rank. He begs for some kind of consideration, and prays for Franklin’s health. Laubaréde writes again on May 15, enclosing a copy of his earlier letter. Franklin had promised the carrier of that letter that he would respond, but Laubaréde is still waiting. Only a few louis would save his life. Chaplains Armand and

Marron at the Hôtel des Ambassadeurs de Hollande can confirm his unfortunate situation.
The baronne de Drummond contacts Franklin on May 15. The day before, she had asked a favor of him, related to a lawsuit, that he claimed to be unable to perform. Now she counts on Franklin and his beneficence to help her out of her terrible situation by giving her money to pay her lawyer. After all, she notes, it is more blessed to give than to receive. She will pick up her gift whenever convenient, and asks Franklin to burn her letter. She writes again on May 20 from Paris to express her disappointment at not having received a reply.
Bassi begins his May 26 letter by recalling that it has been three years since he arrived in Paris, recommended by Beccaria, and that Franklin accepted one of his works and aided him during an illness. Now Bassi has fallen so ill that he has to write from his bed and fears he will not be able to finish a long-gestating project, of which he encloses the prospectus. It pains him to ask Franklin to send by the bearer however much money his heart dictates, but knowing that he is writing to the great Franklin soothes his spirit.
On June 27, J. Thiriot, a sixty-five-year-old private tutor, relates that, after an injury the previous winter, a surgeon’s incompetence left him permanently disabled. Thiriot is able to move only on two crutches and with great pain. His last hope is to collect thirty louis through charity, which would enable him to open a private school

in or around Paris. Would Franklin be among his benefactors and perhaps share the story of Thiriot’s troubles with others?
Lemoyne, signing himself the former mayor and deputy of Dieppe, writes on August 9 that because Franklin seemed sympathetic to the story of the merchant d’Argainarats, he encloses a memoir on the merchant’s behalf and copies of two supporting documents: a letter dated March 27, 1782, that d’Argainarats received from Létombe, French consul in Boston, and a document enclosed in that letter, a three-page extract from the register of the consulate general, certifying the deposit of money and documents. Lemoyne emphasizes the justice of d’Argainarats’ claim for compensation from Congress, the distress of his family, and his qualifications for an American consulship.

Four supplicants need Franklin’s help in getting money owed to them by others. Lefebvre d’Abancourt, a Paris merchant, writes on May 5. On March 18 he had given Ferdinand Grand three United States loan-office bills, which he had received from a merchant at Reims named Brier, and Grand had promised to return them within two weeks. The writer now begs Franklin’s help in facilitating their return, either accepted or protested.
A Paris iron founder named Chevalier explains on May 16 that in 1777 Monsieur Feutry, a machinist claiming to act on Franklin’s behalf, ordered some bombshells and cannonballs of his own design, promising that Franklin would pay for them. Chevalier filled the order, thinking that it would be disrespectful to Franklin if he did not do so. He has never been paid. He has been to Passy several times, but Franklin was either occupied or not at home. He writes now because he retired a year ago and needs to close his books. Chevalier encloses an invoice dated September 11, 1777, for the account of “Monsieur le Docteur franklin, par order de Mr feutry, machiniste.” It lists two shells and two pierced cannonballs, the cost of repairing the models, and the cost of delivery by diligence, for a total of thirty livres.
On June 29 the Nantes firm of Wilt, Delmestre & Cie. inquires on behalf of Mr. Sparhawk, in Philadelphia, whether Franklin was ever presented with four bills of exchange of the United States in favor of Sparhawk, dated September 12, 1780. If not, the firm asks him to send a signed certificate so that replacements can be issued by Congress.
Jean-Pierre Carayon and the widows Blaud and Ducastel send a tightly packed eleven-page letter from Nîmes on July 9, the first part of which recapitulates what they had written in an earlier letter. They go on to describe in detail why they believe that Vanschellebeck and Mailhot are defrauding them. They have even heard rumors that their husbands, Blaud and Ducastel, did not die of natural causes.

They ask Franklin to help them recover their money and receive justice.
On July 27 the Paris bankers Daume & Cie. hope that Franklin can help them locate Monsieur de Loyauté, formerly a colonel in the Continental Army. They hold his promissory note for 2,750 l.t. in favor of Lazare Chavere, who had sent it to his indigent mother in Marseille. Having been hired by the mother, the bankers have searched in vain for either Loyauté or the chevalier de Loyauté, who holds his power of attorney in France.
Three correspondents ask Franklin’s assistance in claiming inheritances. On March 23 the baron de Berenger de Beaufaïn, privy counselor of the Duke of Saxony-Coburg-Saalfeld, writes a long and complicated account from Erlangen. He is the sole heir of his uncle Hector Berenger de Beaufaïn, who died in 1766 after having served as a customs official at Charleston and as a member of the Royal Council of South Carolina. The inheritance included two estates on the Savannah River and several debts owed to his uncle. His claims were verified by the British government, but further steps were halted by the war. He requests Franklin’s help in appealing to Congress to restore to him both the property of his debtors that was confiscated by Congress and the estates he inherited from his uncle, in case they should have been confiscated as well. He is destitute and the future of his children depends on this; moreover, his uncle was a well-respected figure in South Carolina. Berenger reminds Franklin that he wrote to the American commissioners on May 19, 1783; he encloses the reply he received from Henry Laurens, dated June 3, assuring him of a successful outcome and promising to write again. Since then, however, Berenger has heard nothing: would Franklin assist him, and send him Laurens’ address? He also encloses a statement of how much the estate has expended to recover his uncle’s property and a copy of the epitaph on his tomb.
On April 3 Simon Kuppler writes in German from Ulm. He is a

resident of Little Oley, Douglass Township, Berks County, who has lived in America for twenty-nine years and has defended the liberty of his adopted home on three different occasions as a militiaman. Kuppler mortgaged a small piece of land and a farm in Chestnut Hill to one Katharina Remssartin, and it is on her behalf that he claims an inheritance in Ulm. The local lawyer he hired did nothing until a magistrate in Frankfurt, eight months later, contacted the mayor of Ulm on Kuppler’s behalf. The mayor promised to write to officials in Pennsylvania, but Kuppler decided that it would be more expedient to ask Franklin to certify the enclosed papers. Should his case in Ulm fail, he will not have enough money to return home.
Marie-Thérèse de Lamothe Cadillac seeks to claim property in America, as she explains on May 24 from London. She inherited from her father lands in Acadia that had been granted to her grandfather Antoine de Lamothe Cadillac in the late seventeenth century. Her grandfather served the French crown in Canada and lived on the estate, Douaquec, before the king appointed him governor of Louisiana. Her late father never visited this Acadian estate, but she is determined to take possession of it. Having carried the deed to London, she has learned that, according to the peace treaty, her lands now lie in the province “de Boston.” She hopes to avoid a voyage to Quebec, where the original deed was recorded, and needs Franklin’s advice on

how to proceed. She sends an almost identical letter (undated) about one month later.
James Fanning, writing in English from Angers on June 5, is also pursuing a property claim in America, as explained in the memorial he encloses. A native of Ireland, in 1775 he sold his property and moved his family to France to escape the penal laws. There he purchased the estate of La Roche Talbot, and he and his family have become naturalized French citizens. Before leaving Ireland, Fanning and his brother Mathew received from the British crown a total of four thousand acres of land in West Florida, which was surveyed in 1779. The estate, near Natchez, is now part of the United States, and Fanning, having bought his brother’s share, wants to send a power of attorney to America to take possession. He asks Franklin to certify that he is a French subject, and is ready to send his letters of naturalization and a certificate of residence if required.
Two petitioners hope that Franklin can help them obtain employment. An undated plea comes from Roché, who lost his father at the age of ten and must support his mother and siblings. He is about to lose his position with the project renovating the Palais-Royal, as the work is coming to a close. Having been an estate manager in Avaray, Roché came to Paris hoping to find employment that would leave him time to study mathematics and improve his skills, but instead fell into debt and now faces utter indigence. He was advised to appeal to Franklin’s generous soul to help him find work in either France or America.
Masse, originally from Marseille, writes two rambling letters from

Paris, where he arrived about ten months earlier. On July 1 he fills eleven pages with his outrage at the hypocrisy and selfishness of the city’s inhabitants and of his compatriots in general. He asks Franklin, his last hope, to find him a position as a servant to an Englishman, although he freely admits to having no relevant experience or skills. He encloses a certificate and a letter from Désormeaux, a member of the Académie des inscriptions et belles-lettres. In Masse’s second letter, undated and nearly as long as the first, he bemoans Franklin’s cruel and, especially for an English philosophe, inexplicable silence in the past week, as well as the general depravity of the times. He wants the certificate and letter back.
Franklin receives letters from three men seeking consulships. On March 10, writing from Sète, C. Barthélemy Martin fils aîné reminds Franklin of his long-standing ambition to serve as the American consul in that port, which they discussed during Martin’s visit to Passy. His wife, who signs herself “Martin Degand,” adds a note to her husband’s appeal. She prays for Franklin every day. The manner in which he received her raises her hopes that she will see her husband in “l’uniforme Americain.”
Also on March 10, Pierre Carrèl encloses a duplicate of the mémoire he had sent on September 17, 1783, regarding Monsieur Larrouy’s application for the vice-consulship in Andaye. Larrouy, a perfectly honest man, is as dedicated as ever, and the Conseil du roi has just declared the nearby city of Bayonne a free port for American shipping.
On March 17, Imberty fils, a lawyer, writes from Menton. The peace secured by the Americans promises to open a flourishing trade with Italy. Nice is the only commercial port in the kingdom of Sardinia and Piedmont, and the United States will want to appoint a

consul there. If Franklin’s government is willing to consider a foreigner, Imberty asks for his patronage and offers to furnish references.
Several correspondents seek help in contacting or locating persons who went to America. Pierrard, an avocat en parlement and curateur en titre pour les absents, writes from Strasbourg on March 29 searching for some of Franklin’s “concitoyens,” the five children of the late Henri Pierson and Elisabeth Schweitzer of the village of Schalback (Schwalbach). The five emigrated to Pennsylvania about thirty years ago. Because of a lawsuit pending in Fénétrange, in German Lorraine, which concerns their inheritance, it is necessary to certify whether Jean Philippe, Laurent, Marguerite, Anne-Marie, and Sara Pierson are still alive or have descendants. The last letter their parents received from them dates from 1760, and it appears that they changed their name from Pierson to Birsson. Gérard had assured him that the French vice-consul for Philadelphia would make the necessary inquiries, but Pierrard fears that the vice-consul might have lost the mémoire or forgotten about the case. Pierrard writes again on July 28, this time from Fénétrange. He begs Franklin to acknowledge his first letter and provide an estimate of when he might receive the required information.
Jerome Regnier, writing from Tourcelles on May 23, wants Franklin to forward a letter to his son Pierre, who currently resides in New York as a cavalry colonel in the Continental Army. Pierre wrote his father that he was the only Frenchman to have commanded a regiment of American troops before the arrival of Lafayette and that he had fought in ten battles. In twelve years Jerome has received only two letters from his son, one in 1783 and one in 1784, and this is the first he himself is sending. Two of Jerome’s other sons hope to travel to America in September.
On May 25 Roulhac of Limoges, who signs himself as “lieutenant Général civil de Police,” seeks information about his younger

brother, who sailed to America in February, 1777, as the representative of the Bordeaux merchant house Reculés de Basmarein & Raimbaux. In early 1778 he moved from Boston to Edenton, North Carolina, where he continued to work as the firm’s agent. When the misfortunes of war caused the firm to declare bankruptcy, his brother gave up trade. The family has not heard from him since his letter of May 20, 1781, informing them that he had married the daughter of a prominent local lawyer and had settled near Bath. Another Roulhac brother, who is even younger, sailed for America in November, 1782, to join his sibling. This brother wrote from Baltimore the following January, but since then the family has heard nothing from either one of them and is deeply worried. They fear that the elder brother may have engaged in some ill-advised speculations with the funds of Reculès de Basmarein & Raimbaux. The family implores Franklin to use all the means at his disposal to find out what happened to the two young men.
A former infantry captain named Du Petit-Vendin, writing from Arras on June 19, reminds Franklin that it has been nearly two months since he spoke to him at Passy about his son, Louis de Maresquelle, an artillery colonel and inspector general of the foundry in Boston. Since the young man’s return to America, Petit-Vendin has heard nothing except that he arrived at the end of 1781. Fearing

that he might be dead, the family hopes that Franklin will be able to obtain information.
One of the sons of Madame de Baluze went to war in America and currently resides near Philadelphia, as she explains from Paris on July 31. Their letters to each other have failed to reach their destinations, and she asks Franklin’s help in finding a safe conveyance across the Atlantic.
Other requests for information are of a more general nature. James Barrett, writing in English from Bordeaux on May 4, explains nothing about himself other than that he has obtained passage to Philadelphia on an Irish ship. The captain claims that he will have to prove upon arrival that he is able to support himself. Is this true? He hopes that Franklin will be able to send an answer by return mail, since the ship is scheduled to depart in eight days, and the friends in America who could vouch for him live a fair distance from Philadelphia.
Roubaud, a lawyer and professor from Aix-en-Provence, writes on June 18 that he was surprised to read in the Avignon paper published on Sundays and Tuesdays that there are not thirteen United States, but fourteen, since Vermont joined the union, as announced in the Courier de l’Europe, sometime around 1780. As history is a sacred dépôt and must not be violated, Roubaud turns to Franklin for accurate information.
Some writers ask for personal appointments. On June 9, Monsieur de Lacroix, the most miserable of men, writes from Marly-le-Roi. His misfortunes are endless, he feels betrayed by his native land, and

he begs for help so that he can resume work on “une Entreprise utile au bien du peuple.” He can produce authentic certificates for all his claims and would like to explain his situation in person. He signs as “cy devant controleur des fermes du roy de Prusse.”
Monsieur de Junquieres, intendant of the prince de Conti, writing from Paris, needs Franklin to enlighten him on a matter involving the worthy widow of one of their most amiable Masonic brothers. Junquieres believes that Franklin knew this man, who left estates in Virginia. What he needs to know will take only a few minutes of Franklin’s time: could he call between nine and ten o’clock the next morning? His letter is dated July 6.
A woman whose signature we read as Harding-Gaschez writes on July 20 from Cap-Français on Saint-Domingue. She has just discovered that her children’s paternal grandmother, who was of English ancestry, was named Franklin. Her son, who is going to France to join the military, will deliver her letter along with evidence of the family connection. Surely Franklin will forgive her son’s eagerness to see up close a man who is an honor to humanity.
On July 30 a certain Jacob, in Paris, tells Franklin the amazing tale of how rays of light suddenly began streaming from his eyes following the July, 1783, earthquake in Dijon. Moreover, he found that he was able to produce lightning and bright explosions by blinking his eyes during storms. His powers diminished during the cold season, but now that summer has returned, Jacob is eager to demonstrate them to Franklin.
Two people ask Franklin to forward letters. Lieutenant Colonel Giles, writing in English from New York on August 1, hopes that he will be able to direct the enclosed letter to Giles’s friend Colonel Clarkson. V. P. Bridon de la Maillardière of Nantes asks Franklin

on August 7 to forward an enclosed letter to Jonathan Williams, Jr., whose address he does not know.
C. Drogart, writing in English from Paris on June 7, needs Franklin to certify three signatures on the power of attorney he encloses, which he must send to Boston immediately. The signatures are those of Caumartin, lord mayor of Paris, and Pelé and Mercier, two aldermen.
Finally, a confused man named Huguet has heard that Franklin helps people emigrate to “La moscovie” in order to farm. Huguet was born in the country, knows the art of agriculture, and has experienced hardship. In a letter of June 1, he asks Franklin to sponsor his journey and give him land to clear and cultivate. He currently resides in Paris on the rue St. Victor, chez Pelissier, a blanket merchant.



Monseigneur
Troyes Le 9e. Mars 1784

Guidé par les Sentimens de L’humanité, permettés que j’aye L’honneur de vous en peindre icy un Tableau qui en est des plus Susceptible. C’est au Sujet d’une de vos compatriottes Jeune femme d’environ Vingt[-ans?] d’une education aussi belle quelle est jolie et qu’elle inspire d’interest. La Situation critique dans laquelle elle Setrouve y contribue encore pour beaucoup. Madame Rebecca Allere c’est Le nom de Son mary actuellement à Philadelphie ou Newyork pays de L’origine de ce Couple. Le dernier est parti en May der. D’Ostande Sur Le Vaisseau . . . . . . . Laissant Sa femme dans un Couvent d’augustines à armentieres avec un enfent de deux ans qu’elle à avec elle, alors encore trop jeune pour faire un trajet en mer aussi considerables. Mr. allaire dans Lintention de faire des remises à Son epouse aussitôt Son

arrivée, n’avait Laissé d’argent que pour Six mois de pension, probablement il Sera arrivé quelque accident à Lequipage dont on à aucunes nouvelles, ce qui met La personne en question dans Le plus cruel embarras. Les Dames D’armentieres voyant cette dame Sans argent Lui Signifierent plusieurs fois qu’il n’etait pas d’usage de garder des pensionnaires etrangeres Sans pension payée d’avance et finalement on conduisit, avec charité, la pensionnaire. Sortie de ce digne lieu elle vint à Lille ou dabort, elle fût comme etrangere, obligée de payer Le double de ce quelle aurait du, pour Se faire conduire à Amiens, ou elle esperait trouver une anglaise de Sa connaissance qui lui doit 25. Louis, qui devaient la mettre à Son aise pour rentrer au Couvent. A Amiens, ce fut la ou je La rencontrai point d’anglaise et par consequent point d’argent, que faire Sans ce nerf. Par hazard j’eus conversation avec cette Dame qui Venait d’arriver comme moy Le 9e. Jeanvr. dernier, je n’eus pas de peine à m’appercevoir qu’elle etait dans Le chagrin. Mon ame en fut autant emüe que penetrée de la voir avec un enfent de deux ans, Seule dans une voiture de Louage exposée à igueur du froid Le plus excessif, Surtout Sans argent. Piqué de curiosité je voulois Savoir ce qui la chagrinait, et elle me racconta avec confiance Son avanture en me disant quelle ne Savait de quel côte donner de la tête, que Son parti etait pris de S’empoisonner et Son enfant, Ne pouvant Sortir de L’hotel faute D’argent. Je fremis de cette resolution et alors je pris celle de la conduire moy même a Paris, dans ma voiture, Sur ce qu’elle me dit encore que Monsieur Gay, connaissait beaucoup Son mari, et qu’elle pourrait implorer Sa protection pour repondre d’elle dans un Couvent. Nous partons Le 11e. pour Paris et arrivons Le même jour; Le Landemain rien de plus empressée que d’aller trouver elle même, Mr. Gay alors absant. Madame fit beaucoup plus de Caresses à L’enfent qu’à la mere qui revint à L’hotel d’hollande rüe du douloy, mon hotel ordinaire, ou Made. allaire est encore aujourdhuy. C’est alors que

Son desespoir redoubia; il falloit que je partes Le Landemain pour regagner mes foyers que j’avais quittés depuis quatre mois; Le chagrin de cette dame augmentait, à Paris Sans argent, Sans connaissances, Sans ressources, c’est une Situation bien cruelle. Enfin Sa resolution d’amiens me revenait Souvent, je parvains à Savoir d’elle de quelle maniere elle devait executer Son projet. Elle etait munie d’un paquet d’arsenic en poudre dont je m’emparai, malgré elle à L’ouverture de Ses malles assès bien fournie en Linge en general, quelques pieces d’argenterie à Lusage de la table, Tayere [Théiere] &a &a. même quelques bijoux. Comme il fallait que je quittâ paris, je pris Le parti de la reccommander à L’hôte de L’hotel d’hollande en lui raccontant à peu prés L’avanture de L’infortunée et je fis prix avec lui à raison de Trois Livres par jour pour Logement et nouriture de la mere et de L’enfent, juscesque ce qu’elle eut trouvé quelques anglais ou ameriquains de Sa Connaissance qui puissent lui procurer les resources Necessaires pour attendre des nouvelles et des remises de Son mary ou de Sa famille. Suivant ce quelle me marque, en consequence des demandes de L’hôte pour être payé, elle est dans Le plus grand desespoir, puisqu’elle m’avoüe un Second projet d’aller Se jetter à la riviere avec Son enfent, Si je ne Lui procure des ressources necessaires à Sa Situation. Je ne crois pouvoir mieux m’adresser pour un acte genereux, qu’à un Compatriote bienfaisant après vous même vous êtes ecclerci de L’aventure par L’avanturiere elle même. D’aprés Les Lettres quelle porte du Negt. d’ostande qui à fait embarquer Son mary, les quittances du Couvent d’armantieres, vous ne trouverés que des marques de vraisemblance. Ajoutés à cela Son intention de Se faire mettre au Couvent Par Monsieur Gay ou autres en arrivant à Paris, Sa conduitte à L’hotel depuis qu’elle y reside, Le refus qu’elle à fait d’aller Loger, chés une Dame Marquise ou Contesse de Sancour, qui avait été penetrée de Sa Situation, Sur ce qu’en avait racconté un Comte de . . . . . . Logé au même hotel, de peur de Se Compromettre, parcequon lui avait peint Paris comme une antre d’indignités pour une femme honnete. Elle vous dira en outre qu’elle est connue des parents de Madame La Duchesse de Manchester à Londres, je ne Sais même Si elle ne Leur à pas ecrit … mais

on est plus affecté du malheur des gens, quand on les y voit reèllement.
Suis avec Le plus profond respect Monseigneur Vôtre trés humble & trés obeissant Serviteur,

Thruffé Negt.


 
Notation: Truffé 9 Mars 1784
